lisa beamon swint petitioner v commissioner of internal revenue respondent docket no filed date prior to marrying p p’s husband had a child with tdw an agreed entry filed by a state court in date provided that p’s husband would be entitled to a dependency_exemption deduction and a child_tax_credit for the child if he was current in his child_support_obligations the agreed entry was not signed by p’s husband or tdw p and her husband filed a joint federal_income_tax return for the taxable_year claiming a dependency_exemption deduction and a child_tax_credit r disallowed p’s claim for a dependency_exemption deduction and a child_tax_credit held sec_1_152-4 income_tax regs provides that for taxable years starting after date a court order or decree or a separation agreement may not serve as a written declaration however sec_1_152-4 income_tax regs provides a carveout to this rule if a written declaration was executed in a taxable_year beginning on or before date we look to the requirements for the form of a written declaration that were in effect at the time the written declaration was executed at the time the agreed entry was filed in there was no prohibition on using a court order or decree or a separation agreement as a written declaration if the other requirements for a written declaration were met held further the agreed entry did not satisfy the requirements for the form of a writ- ten declaration in effect at the time the agreed entry was executed because it was not signed by the custodial_parent and was not unconditional therefore p is not entitled to a dependency_exemption deduction or a child_tax_credit for the child ljubomir nacev for petitioner robert d kaiser and edward lee walter for respondent ruwe judge respondent determined a deficiency in peti- tioner’s federal_income_tax of dollar_figure for the taxable_year year at issue the issues for decision are whether petitioner is entitled to a dependency_exemption deduction under sec_151 and c and whether petitioner is entitled to a child_tax_credit under sec_24 mr nacev entered his appearance after the trial and filed a posttrial memorandum brief on petitioner’s behalf unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie united_states tax_court reports findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incor- porated herein by this reference at the time the petition was filed petitioner resided in ohio petitioner married tommy l swint in mr swint passed away in from through petitioner and mr swint filed joint federal_income_tax returns before marrying petitioner mr swint had a child minor child that was born in with tonia dawn wilson an agreed entry between mr swint and ms wilson was filed on date by the common pleas court of mont- gomery county ohio juvenile division the parties sub- mitted into evidence two pages of the agreed entry in regard to the dependency_exemption deduction the agreed entry stated mr swint shall be entitled to claim the minor child as a dependency_exemption as long as he is current in his child_support_obligations for all applicable federal state and local_tax purposes failure to keep cur- rent with his support obligations will result in a forfeiture of any rights under this paragraph until such time as mr swint has elimi- nated all arrearages and is again fully current in his child_support_obligations delinquency in child_support will cause the income_tax deduction to be transferred to ms wilson until the arrearage is paid and all payments are current the parties agree to cooperate with the execution of any and all documents necessary to allow the claiming of these exemptions the pages of the agreed entry submitted into evidence were not signed by either mr swint or ms wilson petitioner and mr swint timely filed a joint federal_income_tax return for the year at issue claiming a depend- ency exemption deduction and a child_tax_credit for the minor child the minor child did not live with petitioner and mr swint during the year at issue on date respondent issued to petitioner a notice_of_deficiency for the notice_of_deficiency dis- allowed the dependency_exemption deduction and the child to the tax_court rules_of_practice and procedure the names of minor children are redacted see rule a verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie swint v commissioner tax_credit for the minor child petitioner timely filed a peti- tion disputing the determinations in the notice_of_deficiency opinion the commissioner’s determinations in a notice of defi- ciency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 dependency_exemption deduction generally a taxpayer may claim dependency_exemption deductions for all individuals who are dependents of the tax- payer for the taxable_year sec_151 c dependent is defined by sec_152 as including a qualifying_child sec_152 in the case of divorced or separated parents sec_152 provides a special rule to determine which parent is entitled to a dependency_exemption deduction for a child generally a child who is in the custody of one or both of the child’s par- ents for more than one-half of the calendar_year and receives more than one-half of his or her support from parents who are divorced or separated or who live apart at all times during the last six months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 sec_152 defines the custodial_parent as the parent having custody for the greater portion of the cal- endar year sec_152 defines the noncustodial_parent as the parent who is not the custodial_parent the minor child did not live with mr swint during the year at issue as a result mr swint was the noncustodial_parent of the minor child see sec_152 pursuant to sec_152 a child will be treated as a qualifying_child of the noncustodial_parent rather than of the custodial_parent when certain criteria are met one of the requirements for the child to be the qualifying_child of the noncustodial_parent is that the custodial_parent signs a written declaration in such manner and form as the sec- retary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any tax- able year beginning in such calendar_year sec_152 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie united_states tax_court reports the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 114_tc_184 form_8332 release revocation of release of claim to exemption for child by custodial_parent provides an effective and uniform way for a custodial_parent to make the declaration required in sec_152 for the benefit of the noncustodial_parent 139_tc_468 form_8332 requires a taxpayer to furnish the name of the child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deduction the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s sig- nature and the year s for which the claims were released petitioner argues that the agreed entry filed date suffices as a written declaration conforming to the sub- stance of form_8332 in respondent’s posttrial supplement to his pretrial memorandum respondent argues that d ivorce decrees or comparable documents do not suffice for the pur- poses of a written waiver by form_8332 or a substantially conforming document under sec_152 respondent relies on footnote in armstrong v commissioner t c pincite n for taxable years starting after date a court order signed by the custodial_parent will not satisfy c f_r sec_1_152-4 income_tax regs a written declaration not on the form des- ignated by the irs must conform to the substance of that form and must be a document executed for the sole purpose of serving as a written dec- laration under this section a court order or decree or a separation agreement may not serve as a written declaration this footnote in armstrong was dictum and did not have any effect on the holding of that case armstrong involved a tax_year sec_1_152-4 income_tax regs does provide that for taxable years starting after date a court order or decree or a separation agreement may not serve as a written declaration and the taxable_year in issue here is however sec_1_152-4 income_tax regs also provides a transition rule that creates a carveout to sec_1_152-4 income_tax regs verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie swint v commissioner sec_1_152-4 written declaration - written declaration executed in a taxable_year beginning on or before date -a written declaration executed in a taxable_year beginning on or before date that satisfies the requirements for the form of a written declaration in effect at the time the written dec- laration is executed will be treated as meeting the requirements of para- graph e of this section under sec_1_152-4 income_tax regs if a written declaration was executed in a taxable_year beginning on or before date we look to the requirements for the form of a written declaration that were in effect at the time the written declaration was executed the agreed entry was filed on date there- fore under sec_1_152-4 income_tax regs we must determine whether the agreed entry satisfies the require- ments of a written declaration that were in effect as of feb- ruary at that time there was no prohibition on using a court order decree or separation agreement as a written declaration for purposes of sec_152 as a result petitioner’s reliance on a court order as the written declara- tion does not by itself preclude its potential qualification as a written declaration for purposes of sec_152 see chief_counsel_advice date however a non- custodial_parent may continue to attach pages of a divorce sec_1_152-4 example income_tax regs explains this as fol- lows example i y and z are the divorced parents of child in y and z enter into a separation agreement which is incorporated into a divorce decree under which y the custodial_parent releases y’s right to claim child as a dependent for all future years the separation agree- ment satisfies the requirements for the form of a written declaration in effect at the time it is executed z attaches a copy of the separation agreement to z’s returns for through ii under paragraph e ii of this section a separation agreement may not serve as a written declaration however under paragraph e of this section a written declaration executed in a taxable_year begin- ning on or before date that satisfies the requirements for the form of a written declaration in effect at the time the written declaration is executed will be treated as meeting the requirements of paragraph e of this section therefore the separation agreement may serve as the written declaration required by paragraph b i of this section for and z may claim child as a dependent in and later years verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie united_states tax_court reports decree or separation instrument executed on or before date that unconditionally allows the noncustodial_parent to claim an exemption for a child if the pages constitute a statement substantially_similar to form_8332 under the requirements in effect at the time the decree or agreement was executed our recent opinion in 140_tc_200 involved the taxable_year to which sec_1_152-4 income_tax regs applied however the divorce decree in shenk was entered in id pincite nevertheless in dictum the opinion was decided on other grounds in footnote we stated for the year at issue here a signed judgment copy of a court order cannot satisfy sec_152 see c f_r sec_1_152-4 a court order or decree or a separation agreement may not serve as a writ- ten declaration see 139_tc_468 sec_1_152-4 id pincite n for reasons previously stated we believe that the above dictum in shenk was incomplete and that a court order or decree or a separation agreement entered prior to date can be a written declaration if it satisfies the other requirements in effect at the time of the entry see sec_1_152-4 income_tax regs we must now determine whether the other requirements for a written declaration that were in existence when the agreed entry was filed have been met in order for the agreed entry to qualify as a written declaration under sec_152 signature requirement as of date sec_152 provided that the noncustodial_parent could claim the dependency exemp- tion deduction if the custodial_parent signs a written dec- laration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year begin- ning in such calendar_year emphasis added the signa- ture requirement is derived from the plain language of sec_152 that was in effect at the time the agreed entry was filed this court consistently has held that sec_152 clearly and unambiguously requires the custodial_parent to verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie swint v commissioner sign a written declaration releasing the dependency exemp- tion for his or her child to the noncustodial_parent miller v commissioner t c pincite satisfying the signature requirement is critical to the successful release of the dependency_exemption within the meaning of sec_152 id pincite sec_152 and the cor- responding regulations require unequivocally that the sig- nature of the custodial_parent be attached to the return of a noncustodial_parent claiming a dependency_exemption regardless of the form or nature of the documentation attached to the return neal v commissioner tcmemo_1999_97 tax ct memo lexi sec_113 at see also shenk v commissioner t c pincite paulson v commis- sioner tcmemo_1996_560 tax ct memo lexis at petitioner did not attach irs form_8332 to his returns for any of the years in question nor did he attach any other written_statement signed by his former spouse which would in substance comply with the requirements of sec_152 emphasis added a state court order that is not signed by the custodial_parent does not satisfy the express statutory requirements of sec_152 see miller v commissioner t c pincite the agreed entry was not signed by the custodial_parent accordingly we hold that the agreed entry did not satisfy the signature requirement of sec_152 unconditional declaration requirement as of date sec_152 provided that the noncustodial_parent could claim the dependency exemp- tion deduction if the custodial_parent signs a written dec- laration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year begin- ning in such calendar_year emphasis added the language will not claim in sec_152 is unconditional as a result in order for a written declaration to comply with sec_152 the declaration by the custodial_parent that he or she will not claim such child as a dependent must also be unconditional this court has previously held that a conditional declaration does not comply with sec_152 see armstrong v commissioner t c pincite her conditional declaration is at odds with the statute see verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie united_states tax_court reports also gessic v commissioner tcmemo_2010_88 tax ct memo lexis at white v commissioner tcmemo_1996_438 tax ct memo lexi sec_455 at prior to the definition of dependent led to substan- tial controversy in cases involving divorced or separated tax- payers because determining which parent provided over one- half of a child’s support presented difficult problems of proof and substantiation h_r rept no part pincite u s c c a n see also miller v commissioner t c pincite in congress amended sec_152 to remove the requirement for the noncustodial_parent to pay child_support in excess of certain thresholds see deficit_reduction_act_of_1984 pub_l_no sec_423 stat pincite instead congress required that the custodial_parent sign a written declaration that he or she will not claim the child as a dependent see id sec_152 this amendment removed the substantial evi- dentiary disputes that this court previously had to resolve in determining which parent could claim the deduction if the dependency_exemption deduction was permitted to be released upon the satisfaction of a conditional declaration this court would have to revert to resolving those difficult problems of proof and substantiation that we were supposed to leave behind with the prior scheme see armstrong v commissioner t c pincite petitioner argues that we should reconsider our previous opinions in miller armstrong and shenk regarding the sig- nature and unconditional waiver requirements because the import of the transitional rule as it affects the signature and unconditional waiver requirements was not before the court in those cases we decline this invitation those cases all involved the sufficiency of purported written declarations made prior to date and correctly considered the statutory and regulatory requirements in existence at the time the writings were created the transition rule does not eliminate any requirements for a valid written declaration that were in existence before date in fact the transi- tion rule confirms the validity of the requirements that were in existence before the effective date see sec_1_152-4 income_tax regs quoted supra p the agreed entry provided that mr swint would be enti- tled to claim the minor child only if he was current in his verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie swint v commissioner child_support_obligations if mr swint was not current on those obligations then ms wilson would have been entitled to claim the minor child the release of the dependency_exemption deduction by ms wilson in the agreed entry was conditional accordingly we hold that the declaration in the agreed entry did not satisfy the unconditional declaration requirement of sec_152 conclusion as of date sec_152 required the custodial_parent to sign a written declaration that he or she will not claim the child as a dependent the agreed entry did not satisfy the signature requirement or the uncondi- tional declaration requirement accordingly we hold that the agreed entry did not satisfy the requirements for the form of a written declaration as of date therefore under sec_152 the minor child was not a qualifying_child of mr swint for the year at issue as a result petitioner is not entitled to a dependency_exemption deduction for the minor child for the year at issue child_tax_credit a taxpayer is entitled to a child_tax_credit for each quali- fying child as defined in sec_152 who has not reached the age of sec_24 c given our determination that under sec_152 the minor child was not a qualifying_child of mr swint for the year at issue it follows that peti- tioner is not entitled to a child_tax_credit for the minor child for that year in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a swint jamie
